Exhibit 10.3
 












Natural Person Guarantee Agreement


















November, 2011
 
 
1

--------------------------------------------------------------------------------

 


 
Special Reminder
 


    In order to protect the Company’s (or personal) legal right, please read and
confirm the following carefully before signed this agreement.
 
1.  
All data provided by the Company (or person) is true, completed, legal, valid,
and does not contain any false records, misleading statements or material
omissions.
 

2.  
The Company (or person) has read all terms of this agreement, especially the
terms in bold front, and have fully understood its meaning and legal
consequences.
 

3.  
Before signature, the Company (or person) has the right to amend this agreement.
After the commencement of this agreement, the Company (or person) has to
exercise the rights under this agreement and actively fulfill the obligations.
 

4.  
In order to protect the Company’s (or personal) interest, any change for the
Company’s (or personal) living address, mailing address, telephone number,
business scope, legal representative and others should inform our company by
written notice within 10 days after changed.
 

5.  If any question, please consult with our company.








 
2

--------------------------------------------------------------------------------

 




Guarantee Agreement
(Natural Personal)
                                         
To: New Energy Systems Group (Creditor)


In order to guarantee the implement of the agreement which was signed between
creditor and Xuemei Fang, Weirong Xu (debtors) on November 24,
2011, NEWN20111101-1 <Equity Transfer Agreement> (hereinafter referred as main
agreement; the amount of main agreement is RMB$85,553,892.75, the term of the
agreement are 2 years, starting from November 24, 2011 to November 23, 2013),
the guarantee ( Xuemei Fang ) is willing to be the guarantee of the main
agreement’s debtor to provide the related guarantee. The details are as
following:


A.  
Scope of Security: The security transfer amount of Billion Electronics Limited
(BVI) (based on the amount disclosed under the main agreement), interest,
penalty, damages, and the fees which creditor paid for achieve their credit
rights, including legal fees, arbitration fees, property preservation fee,
evidence preservation fees, enforcement fees, assessment fees, auction fees,
appraisal fees, lawyer fees, travel expenses, investigation and evidence
collection fees.
 

B.  
The guarantor guarantees: if the debtors could not pay back all of the debts in
accordance with the term required by the main agreement, the guarantor will bear
the responsibility as mentioned in the item A (included but not limited to the
amount of equity agreement, interests, and penalty) once received
the  <Guarantee Notice> from the creditor. If the debts could not be cleared
during the term as agreement, the guarantor will bear all the security
responsibility within the guarantee scope under the law.
 

C.  
This guarantee is independent. The guarantee will not be affected if part or
full of main agreement become invalid and will not be affected or invalid if any
term of the main agreement were modified, supplied, and deleted. The guarantor
have received, read, understood the content of the main agreement, and have no
objection. The guarantor does not have any defense for the main agreement.
 

D.  
The guarantee period of this agreement is 2 years which started from the date
when the term of the main agreement expired. (If any legal or regulative
situation related to the main agreement resulted in early maturity of the main
agreement, the term of this agreement will be 2 years starting from the date of
the early maturity of the main agreement.)
 

E.  
The guarantor confirm and guarantees:
 

1.  
The guarantor’s financial condition is sufficient to assume the security
responsibilities listed in this agreement;
 

2.  
The guarantor is willing to use all of his/her assets (including family
property) to assume the responsibilities;
 

3.  
The guarantor ensures that he or she has the full ownership and disposition
right of his or her property. Once this agreement is signed, the guarantor
cannot dispose any property mentioned above without approving by the creditor,
including setting mortgage, pledge, transfer, lease, etc.) If the creditor deems
it necessary, he or she could have property insurance, set mortgage, pledge,
lease, and the guarantor guarantees to assist with related registration process
(such as setting mortgage and pledge need sign a separate mortgage, pledge
guarantee agreement, etc.);

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
4.  
If all of the above property is still insufficient to guarantee the
responsibility to the creditor, the guarantor guarantees to keep bear the
responsibilities to ensure the payment and expenses mentioned in the term A of
this agreement are all paid out.

F.  
 

1.  
 

F.  
The responsibilities under this agreement will not change if the debtor does not
appear to limit or loss of civil rights, restrictions or incapacitated; will not
be affected by the other agreement, contract, documents which the debtor signed
with others; will not change due to the debtor’s bankrupt, insolvent borrow, the
loss of corporate status, the change of the article of incorporation and other
situation; will not be affected if the creditor’s gave up or change of any other
security under the main agreement. This agreement remains in effect during the
guarantee period.
 

G.  
Any dispute occurred when implemented this agreement, both sides should actively
negotiated settlement, otherwise, either party may apply to the primary
jurisdiction of the People’s Court of main agreement (the People’s Court where
this agreement is signed).
 

H.  
This agreement will enter into force immediately after signed by the guarantor.



Guarantor:  Xuemei Fang (signature, finger
print)                                                                                     ID
number: 420700194012114924
 
Living address: No. 69, Huajua Village, Fenghuang Village, Tingzu Town, Echeng

 
Dist., Ezhou City, Hubei Provicne, China

Phone number: 0755-61268588


Date of signature: November 24, 2011
Signature Location:  Nanshan District, Shenzhen City
 
 
 
 
 
 
 
 
 
 
4